Name: Commission Implementing Regulation (EU) NoÃ 191/2012 of 7Ã March 2012 fixing the import duties applicable to certain husked rice from 8Ã March 2012
 Type: Implementing Regulation
 Subject Matter: plant product;  EU finance;  trade;  agricultural policy
 Date Published: nan

 8.3.2012 EN Official Journal of the European Union L 69/12 COMMISSION IMPLEMENTING REGULATION (EU) No 191/2012 of 7 March 2012 fixing the import duties applicable to certain husked rice from 8 March 2012 THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1234/2007 of 22 October 2007 establishing a common organisation of agricultural markets and on specific provisions for certain agricultural products (Single CMO Regulation) (1), and in particular Article 137 thereof, Whereas: (1) On the basis of the information provided by the competent authorities, the Commission notes that import licences for husked rice falling within CN code 1006 20, other than import licences for basmati rice, were issued in respect of 143 798 tonnes for the period from 1 September 2011 to 29 February 2012. The import duty for husked rice falling within CN code 1006 20 other than basmati rice, fixed by Commission Implementing Regulation (EU) No 903/2011 (2), should therefore be adjusted. (2) The applicable duty must be fixed within 10 days of the end of the period mentioned above. This Regulation should therefore enter into force immediately, HAS ADOPTED THIS REGULATION: Article 1 The import duty for husked rice falling within CN code 1006 20 shall be EUR 30 per tonne. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 March 2012. For the Commission, On behalf of the President, JosÃ © Manuel SILVA RODRÃ GUEZ Director-General for Agriculture and Rural Development (1) OJ L 299, 16.11.2007, p. 1. (2) OJ L 231, 8.9.2011, p. 21.